[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                                                                 FILED
                        ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                            March 1, 2006
                              No. 05-12090
                                                          THOMAS K. KAHN
                          Non-Argument Calendar               CLERK
                        ________________________

                 D. C. Docket No. 03-00545-CR-2-RDP-TMP

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

ROBERT JAMES COOK,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
                       _________________________

                              (March 1, 2006)

Before BLACK, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

     Ann Day Lawrence, appointed counsel for Robert James Cook in this direct
criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Cook’s conviction and sentence

are AFFIRMED.




                                          2